DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. [US 2016/0301286] in view of Koehring [EP 2,463,991] (see attached machine translation).
Salter et al. discloses a laminated stator stack [figure 2, paragraph 0050] for an electric machine comprising, a plurality of stator teeth  [6]and stator slots [4], for receiving at least one electrical conductor [30], at least one outward radial coolant duct [22B] and at least one inward radial coolant duct [22A], wherein the at least one outward radial coolant duct [22B] and at least one inward radial coolant duct [22A] extend into the stator teeth [figure 2], for cooling of the stator teeth to form a predominantly closed flow path [paragraph 0059], wherein the laminated stator stack is formed by an assembly of a plurality of lamination sheets [paragraph 0015], 
	Salter et al. fails to teach providing additional means for cooling the stator in the form of at least one axial coolant duct spaced from the plurality of stator teeth and stator slots, at least one outward radial coolant duct and at least one inward radial coolant duct, wherein the at least one axial coolant duct, at least one outward radial coolant duct, and the at least one inward radial coolant duct are arranged internally in the laminated stator stack and interconnected to form a predominantly closed flow path and wherein substantially all of the plurality of lamination sheets includes at least one axial coolant hole in a yoke region of the lamination sheet for forming the at least one axial cooling duct.

It would have been obvious to one of ordinary skill in the art at the time the invention was modify the cooling scheme Salter et al. to include one stator yoke axial coolant duct spaced from the plurality of stator teeth and stator slots and interconnect the stator yoke coolant duct with the teeth cooling ducts as taught Koehring to provide additional cooling to dissipate heat created in the stator during operation. 


    PNG
    media_image1.png
    1302
    1101
    media_image1.png
    Greyscale


Claim 2, Salter et al. as modified discloses the laminated stator stack according to claim 1, wherein Koehring further teaches the at least one outward radial cooling duct 
Claim 3, Salter et al. as modified discloses the laminated stator stack according to claim 1, wherein Koehring further teaches the at least one outward radial cooling duct [43o] and the at least one inward radial cooling duct [43i] are formed in a same section of lamination sheets [figure 1 paragraphs 0024 and 0025].  
Claim 4, Salter et al. as modified discloses the laminated stator stack according to claim 1, wherein Koehring further teaches the stack comprises a plurality of alternation [layers 12/13/39/13/12 as shown in figure 1] between a section of standard lamination sheet, forming the axial25 cooling ducts, and a section of radial cooling ducts, starting and ending with a section of standard lamination sheet [annotated figure 1].  WO 2016/107626 PCT/DK2015/050387 
 Claim 6, Salter et al. as modified discloses the laminated stator stack according to claim 4, wherein Koehring further teaches an axial length of the section of radial cooling ducts [43o and 43i] is larger at the center of the laminated stator stack and smaller at the ends of the laminated stator stack [figure 1; there are more ducts 43 in the center as opposed to the ends].  
Claims 7 and 8, Salter et al. as modified discloses the laminated stator stack according to claim 1, with the exception of less than 10 percent or 10 to 20 percent of a total stack length comprises lamination sheets with radial cooling ducts.  	It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust In re Aller, 105 USPQ 233.	
22  Claim 9, Salter et al. as modified discloses the laminated stator stack according to claim 4, with the exception of the section of standard lamination sheets is made of a first material and the section of radial cooling ducts is made of a second material, wherein the second material has a higher thermal conductivity than the first material.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the material for the laminations to control thermal conductivity since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 10, Salter et al. as modified discloses the laminated stator stack according to claim 4, with the exception of the section of standard lamination sheets is made of a ferromagnetic material and the section of radial cooling ducts is made of a non-ferromagnetic material.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the material for the laminations to change the magnetic properties of the stator since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.5
Claim 11, Salter et al. as modified discloses a lamination sheet for a laminated stator stack according to claim 1, wherein Koehring further teaches the lamination sheet 
Claim 12, Salter et al. as modified discloses the lamination sheet according to claim 11, wherein Koehring further teaches the at least one cut out [30] forms a path from the first hole [15] to the second hole [16] in the yoke region [figure 2].  
Claim 13, Salter et al. as modified discloses an electric machine [figure 3] comprising a laminated stator stack according to claim 1, wherein Koehring further teaches a shaft [7] and at least one electrical winding [5] arranged in is plurality of stator slots.
Claims 14, 17 and 18, a method of cooling a laminated stack for an electric machine are obvious in the product structure for claims 1, 15 and 16 as taught by Salter et al. in view of Koehring.
Claim 15, Salter et al. as modified discloses the laminated stator stack according to claim 1, wherein Koehring further teaches each of the plurality of lamination sheets includes at least a first axial coolant hole [15] in a yoke region of the lamination sheet [figures 1 and 2], spaced from the plurality of stator teeth and stator slots, for forming a first axial cooling duct [15].  
Claim 16, Salter et al. as modified discloses the laminated stator stack according to claim 1, wherein Koehring further teaches each of the plurality of lamination sheets 
Claim 20, Salter et al. as modified discloses the method for cooling a laminated stator stack according to claim 14, wherein Koehring further teaches at least one of the at least one outward radial cooling duct [43o] or the at least one inward radial cooling duct [43i] is formed in a substantially straight radial line along a stator tooth of the plurality of the stator teeth to the at least one axial coolant duct [12, see annotated figure 1 above].
Claim 21, Salter et al. discloses a laminated stator stack [figure 2, paragraph 0050] for an electric machine comprising, a plurality of stator teeth  [6]and stator slots [4], for receiving at least one electrical conductor [30], at least one outward radial coolant duct [22B] and at least one inward radial coolant duct [22A], wherein the at least one outward radial coolant duct [22B] and at least one inward radial coolant duct [22A] extend into the stator teeth [figure 2], for cooling of the stator teeth to form a predominantly closed flow path [paragraph 0059], wherein the laminated stator stack is formed by an assembly of a plurality of lamination sheets [paragraph 0015], wherein at least one of the at least one outward radial cooling [22B] duct or the at least one inward radial cooling duct [22A] is formed in a substantially straight radial line [figure 2].
	Salter et al. fails to teach providing additional means for cooling the stator in the form of at least one axial coolant duct spaced from the plurality of stator teeth and stator slots, at least one outward radial coolant duct and at least one inward radial coolant duct, wherein the at least one axial coolant duct, at least one outward radial coolant duct, and the at least one inward radial coolant duct are arranged internally in the laminated stator 
Koehring teaches a laminated stator stack for an electric machine [paragraph [0001]; see annotated figure 1 below] comprising, a plurality of stator teeth and stator slots, for receiving at least one electrical conductor [figure 3], at least one axial coolant duct [14] spaced from the plurality of stator teeth and stator slots, at least one outward radial coolant duct [one of 43 on one layer, hereafter 43o] and at least one inward radial coolant duct [the other of 43 on another layer; paragraph 0025, page 15; hereafter 43i], wherein the at least one axial coolant duct [14], at least one outward radial coolant duct [43o], and the at least one inward radial coolant duct [43i] are arranged internally in the laminated stator stack [figure 1] and interconnected to form a predominantly closed flow path [paragraph 0025, page 15], wherein the at least outward radial coolant duct [43o] and at least one inward radial coolant duct [43i] extend into the stator teeth, for cooling of the stator teeth [figure 1], and wherein the laminated stator stack is formed by an assembly of a plurality of lamination sheets, and a number of the plurality of lamination sheets includes at least one axial coolant hole in a yoke region of the lamination sheet for forming the at least one axial cooling duct [figure 1, paragraphs 0001 and 0010], wherein at least one of the at least one outward radial cooling duct [23o] or the at least one inward 
It would have been obvious to one of ordinary skill in the art at the time the invention was modify the cooling scheme Salter et al. to include one stator yoke axial coolant duct spaced from the plurality of stator teeth and stator slots and interconnect the stator yoke coolant duct with the teeth cooling ducts as taught Koehring to provide additional cooling to dissipate heat created in the stator during operation. 

Allowable Subject Matter
Claim 22, 23 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 08/03/2021, with respect to the rejection(s) of claim(s) 1-4 and 6-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Salter et al. [US 2016/0301286] as explained in detail above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837